Citation Nr: 0215696	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-06 243	)	DATE
	)
	)
                     
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
November 1943.  He died in May 1993.  The appellant is the 
veteran's surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant entitlement to service connection for 
the cause of the veteran's death.  

In a decision dated in August 2000 the Board denied the 
appellant's claim; she thereafter appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  By order of the Court in December 2000 an unopposed 
motion filed by the Secretary was granted.  The Board's 
August 2000 decision was vacated and the case was remanded to 
the Board for further adjudication in light of the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (November 9, 2000).  


FINDINGS OF FACT

1.  The cause of the veteran's death in May 1993, according 
to the death certificate, was clinical myocardial infarction, 
due to or as a consequence of poorly differentiated spindled 
carcinoma of the right lung.  Malignant melanoma was 
considered another significant condition contributing to 
death but not resulting in the underlying cause.  

2.  At the time of his death, service connection was in 
effect for residuals of a gunshot wound (GSW), left thigh, 
with injury to femur, and muscle damage and muscle hernia, 
Muscle Group XIV, evaluated as 40 percent disabling.  

3.  Although evidence shows that the carcinoma of the right 
lung implicated in the veteran's death could have been caused 
by tobacco use, there is no medical evidence of a nexus 
between the veteran's use of tobacco in service or that 
nicotine dependence was acquired during the veteran's period 
of service, or that the veteran's residuals of a gunshot 
wound of the left thigh played any role in the development of 
the claimed nicotine dependence or the cause of death.  


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by an injury or disease incurred in 
or aggravated by active military service, to include a 
disability related to nicotine dependence that was incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
1112(c)(1), 1310, 5103, 5103A, 5107 ((West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Consideration--Veterans Claims Assistance Act (VCAA) 
of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that the appellant has received the 
degree of notice, which is contemplated by law.  
Specifically, VA provided the appellant and her 
representative copies of the appealed rating decision dated 
in October 1997 and a March 1999 statement of the case.  
These documents provide notice of the law and governing 
regulations, the evidence needed to support a claim for 
entitlement to service connection for the cause of the 
veteran's death, and the reasons for the determination made 
regarding the appellant's claim.  Furthermore, in April 1997 
and August 1997, the RO issued letters to the appellant well 
suited to this individual case.  These letters requested 
medical evidence showing a relationship between the veteran's 
cause of death and his tobacco use during service.  The 
appellant responded to these requests with letters from a 
relative and a friend of the veteran as well as a statement 
from a private physician.  A review of the record discloses 
that there is no additional evidence that has not been 
accounted for and the appellant's representative has been 
given the opportunity to furnish additional written argument 
and has done so.  

Under the circumstances the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without providing additional assistance to her in 
the development of the claim as required by the VCAA.  

In essence VA has satisfied its duty in this case to notify 
and assist the claimant.  Further development and further 
expending of VA resources is not warranted as the 
circumstances of this case indicate that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Factual Background

At the time of the veteran's death, service connection was in 
effect for residuals of a GSW, left thigh, with injury to the 
femur and muscle damage and muscle hernia, Muscle Group XIV, 
evaluated as 40 percent disabling.  According to the death 
certificate, the veteran died on May [redacted], 1993, as a result of 
clinical myocardial infarction, due to or as a consequence of 
poorly differentiated spindled carcinoma of the right lung.  
Malignant melanoma was considered another significant 
condition contributing to death but not resulting in the 
underlying cause.  An autopsy was not performed.  It is the 
appellant's basic assertion that the veteran's death was 
attributable to his tobacco use beginning during his active 
duty service.  She maintains that he became addicted to 
nicotine and tobacco in service and that this led to his lung 
cancer which ultimately caused his death.  

The veteran's service medical records contain no findings or 
diagnosis of, or treatment for, nicotine dependence or lung 
cancer during service.  In August 1943 a progress note 
recorded that the veteran's tobacco use was moderate and his 
lungs were determined to be normal.  A Certificate of 
Disability for Discharge dated in October 1943 indicates that 
the veteran was being discharged from service because of a 
fracture, comminuted, distal third right femur, incomplete, 
healed with residual weakness and stiffness in the knee 
joint.  

After service in December 1944, the veteran underwent VA 
examination.  There were no findings or diagnosis of, or 
treatment for, nicotine dependence or lung cancer.  
Evaluation of the respiration system was found to be normal.  
The only diagnosis was related to injury to right femur, with 
fracture comminuted with loss of fascia lata and herniation 
of soft strictures through opening.  

In August 1985 the veteran was diagnosed and hospitalized 
with dermal leiomyosarcoma of the right jaw.  In June 1987 he 
was hospitalized by VA for recurrence of the leiomyosarcoma 
of the right neck.  He was hospitalized again by VA in 
February 1988, this time for right radical neck dissection.  
At that time, the lungs were clear to percussion and 
auscultation.  

VA outpatient treatment records from March 1988 to January 
1991 are associated with the claims folder.  These records 
are devoid of findings of nicotine dependence or lung cancer.  
In October 1990, a CT scan showed no lesion in either lung.  

In November 1993, a May 1993 consultation note from Giles 
Allen, M.D., was associated with the claims folder.  The 
consultation note indicated that at that time, the veteran 
was five days postoperative right lower lobectomy in which a 
large spindle cell lung carcinoma was removed.  He developed 
respiratory distress requiring mechanical ventilation.  It 
was noted that he was a heavy smoker until he stopped 15 
years ago.  He had no history of lung disease.  Preoperative 
lung function studies were near normal.  He was found to have 
a right lower lobe mass in April 1993 and bronchoscopy 
revealed non-small cell carcinoma.  His social history 
indicated that he was a former smoker, he worked as a 
machinist, and he may have worked around asbestos in the 
remote past in construction.  The impression was respiratory 
failure, status post right lower lobectomy for spindle cell 
carcinoma of the lung.  He appeared to have a left unilateral 
pulmonary edema although pneumonia was not entirely excluded.  
He also had atelectasis involving the right lower lung 
contributing to this process.  

In May 1997, a statement was received from the appellant, 
which indicated, in pertinent part, that to the best of her 
knowledge and belief, the veteran smoked tobacco products 
during his military service from 1941 to 1943, and that said 
tobacco products were either provided by the military or 
military outlets.  At the time of his release from active 
duty, she stated the veteran was consuming an average of two 
packs of cigarettes per day.  

VA also received a medical statement in May 1997 from David 
R. Miles, M.D., on behalf of the appellant's claim.  Dr. 
Miles stated that the veteran was diagnosed in April 1993 
with lung cancer, which was removed in May 1993.  Dr. Miles 
related that it is well accepted that smoking tobacco 
increases anyone's risk of subsequently developing lung 
cancer.  The medical records show that the veteran smoked 
cigarettes for approximately 40 years.  Additionally, he 
stated that tobacco smoking is also the number one cause of 
coronary artery disease and myocardial infarction.  In 
summary, according to Dr. Miles, a long-standing history of 
tobacco use caused the development of lung carcinoma, which 
necessitated the veteran's surgical procedure.  During his 
postoperative course, he suffered a myocardial infarction, 
which led to his death.  In Dr. Miles' opinion, this was 
direct medical evidence showing a relationship between his 
death and his prior use of tobacco.  

In June 1997, a medical statement was received by VA from 
Charles B. Herring, M.D.  Dr. Herring indicated that the 
veteran died in 1993 secondary to lung cancer (non-small cell 
carcinoma of lung).  Dr. Herring stated that the veteran had 
been a smoker and it was his opinion that the veteran's 
smoking contributed to his lung cancer.  

In September 1997, a statement was submitted to VA by the 
veteran's cousin on behalf of the appellant's claim.  She 
stated that the veteran was a chain smoker before, during, 
and after World War II.  

In October 1997, a statement was submitted to VA by a friend 
of the veteran's on behalf of the appellant's claim.  He 
stated that he and the veteran met in early 1946 and he knew 
the veteran until his death in 1993.  He related that he knew 
the veteran to be a chain smoker from 1946 to 1983, when the 
veteran's physician told him to stop smoking.  

In April 1999, Dr. Herring submitted another medical 
statement on behalf of the appellant's claim.  He stated that 
the veteran expired, related to lung cancer.  He was a heavy 
smoker and had a smoking history.  According to Dr. Herring, 
the veteran's smoking certainly contributed to his lung 
cancer.  

Analysis

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
lung cancer or cardiovascular disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of said service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
render the veteran less capable of resisting the effects of 
other diseases.  38 C.F.R. § 3.312(c).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3)(4); Lathan v. 
Brown, 7 Vet. App. 359 (1999).  

The VA General Counsel has held that if the evidence 
establishes that the veteran incurred a disease or injury 
from tobacco use in line of duty in the active military, 
naval, or air service, service connection may be established 
for disability or death resulting from that disease or 
injury, even if the disease or injury does not become 
manifest until after service discharge.  VAOPGCPREC 2-93 
(O.G.C. Prec. Op. 2-93), 58 Fed. Reg. 42,756 (1993).  
Precedent opinions are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2001).  

In a May 1997 memorandum, the Undersecretary for Health for 
VA, relying upon the criteria set forth in VAOPGCPREC 67-90, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  

In VAOPGCPREC 19-97 (May 13, 1997), it was stated that, 
assuming the VA adjudicators accept the conclusion that 
nicotine dependence may be considered a "disease" for 
compensation purposes, then secondary service connection 
could be established under the terms of 38 C.F.R. § 3.310(a) 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use may be considered the proximate 
cause of the disease or death which is the basis of the 
claim.  The General Counsel further indicated that assuming 
VA adjudicators did adopt the Undersecretary for Health's 
conclusion that nicotine dependence may be considered a 
disease for compensation purposes, then the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are:  (1) Whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence, which arose during service, 
may be considered the proximate cause of disability or death 
occurring after service.  

The General Counsel also indicated that, on the issue of 
proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military.  

In a July 1997 letter, which was provided to the directors of 
all Veterans Benefits Administration offices (ROs) and 
medical centers (VAMCs), VA's Acting Undersecretary for 
Benefits indicated that, in view of the conclusion by the 
Undersecretary for Health for VA that nicotine dependence may 
be considered a disease for VA compensation purposes, then 
the answer in all nicotine dependence cases to the first 
element set forth in the precedent opinion by the General 
Counsel (VAOPGCPREC 19-97) is that nicotine dependence is 
such a disease.  The Acting Undersecretary for Benefits noted 
that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether the dependence 
may be considered the proximate cause of disability or death 
resulting from the use of tobacco products by him, noting 
that proximate cause is to be defined by the perimeters that 
were set forth by the General Counsel in its precedent 
opinion and according to 38 C.F.R. § 3.310.  

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act) into law as Public Law Number 105-206.  In pertinent 
part, the IRS Reform Act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  This applies only 
to claims filed after June 9, 1998, and does not affect 
veterans or survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  The instant claim was filed in July 1993, and is not 
affected by the IRS Reform Act.  

The appellant asserts that the veteran's death from 
myocardial infarction and lung cancer was caused by smoking 
and nicotine dependence in service.  However, after a review 
of all the evidence of record, the Board finds that the 
evidence does not support entitlement to service connection 
for the cause of the veteran's death.  

In the instant claim, there is no competent evidence, other 
than the written statements of the appellant, that show that 
the veteran had nicotine dependence as a result of cigarette 
smoking incurred in service.  Although the record indicates 
that the veteran was a smoker, there is no competent medical 
evidence that nicotine dependence arose during service.  
Clearly, his physicians have attributed his lung cancer and 
even his myocardial infarction to tobacco use.  However, none 
of his physicians indicated that the veteran became dependent 
on nicotine in service or that these disabilities that caused 
his death were the result of nicotine dependence that began 
in service.  The only person who has presented this opinion 
is the appellant herself.  Since the appellant is a lay 
person, she is not competent to offer evidence that requires 
medical knowledge as to diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  

Moreover, lay evidence that the appellant submitted to show 
that the veteran had nicotine dependency in service, failed 
to do so.  The veteran's cousin submitted a statement 
indicating that the veteran was a chain smoker before, during 
and after World War II.  The veteran's friend indicated his 
knowledge of the veteran's smoking from 1946, at least three 
years after service.  

Also, none of the medical evidence presented on behalf of the 
instant claim shows a nexus between nicotine dependency in 
service and the cause of the veteran's death.  As previously 
stated, at least three physicians' statements were presented 
on behalf of the appellant's claim indicating that the 
veteran's lung cancer and/or myocardial infarction caused the 
veteran's death.  However, none of these physicians 
attributed these disabilities to nicotine dependence whose 
onset can be attributed specifically to service, nor did any 
physician or medical evidence indicate that the veteran had 
lung cancer or myocardial infarction in service.  See 
Davis v. West, 13 Vet. App. 178 (1999).  Further, the 
evidence of record does not show that the veteran's service-
connected residuals of a GSW of the left thigh was at all 
related to his lung cancer or his myocardial infarction or 
that his service-connected residuals of a GSW of the left 
thigh caused his death.  Based on the foregoing, the claim 
for entitlement to service connection for the cause of the 
veteran's death must be denied.  

In reaching this decision the Board has considered granting 
the benefit of the doubt to the appellant, but does not find 
that the evidence is approximately balanced such as to 
warrant its application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

